Citation Nr: 0614702	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-32 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from June 1969 to September 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In May 2006, the Board was notified that the veteran died in 
December 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a November 2002 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
depression.  The veteran filed a timely notice of 
disagreement, and the RO issued a statement of the case.  In 
August 2004, the veteran perfected his appeal, and the issues 
were certified to the Board.

In May 2006, the Board was notified by the RO that the 
veteran had died in December 2005.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran, and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2005).


ORDER

The appeal is dismissed.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


